Exhibit 10.1

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT, dated as of October 3, 2016 (this
“Agreement”), is by and among Henderson Group plc, a company incorporated in
Jersey (“Henderson”); Dai-ichi Life Holdings, Inc., a Japanese corporation (the
“Janus Stockholder”); and Janus Capital Group Inc., a Delaware corporation (
“Janus”).

 

WHEREAS, as of the date hereof, the Janus Stockholder is the record and
beneficial owner (used herein as defined under Rule 13d-3 under the Exchange
Act) of, and has the sole right to vote and dispose of, 36,382,545 shares of
common stock (the “Janus Common Stock”), par value $0.01 per share, of Janus
(all such shares of Janus Common Stock, together with any shares of Janus Common
Stock acquired by the Janus Stockholder after the date hereof, whether pursuant
to purchase or otherwise, and including any shares of Janus Common Stock that
the Janus Stockholder acquires beneficial ownership over, the “Subject Shares”);

 

WHEREAS, concurrently with the execution and delivery of this Agreement,
Henderson, Horizon Orbit Corp., a Delaware corporation and a subsidiary of
Henderson (“Merger Sub”), and Janus are entering into an Agreement and Plan of
Merger, dated as of the date hereof (as it may be amended from time to time, the
“Merger Agreement”; terms used herein without definition shall have the
respective meanings ascribed to them in the Merger Agreement), pursuant to
which, among other things, Merger Sub will be merged with and into Janus (the
“Merger”), with Janus being the surviving corporation, all upon the terms and
subject to the conditions set forth in the Merger Agreement;

 

WHEREAS, concurrently with the execution and delivery of this Agreement,
Henderson, Janus and the Janus Stockholder are entering into (i) the Amended and
Restated Investment and Cooperation Agreement, dated as of the date hereof (the
“Investment Agreement”), and (ii) the Option Agreement, dated as of the date
hereof (together with the Investment Agreement, the “Strategic Agreements”); and

 

WHEREAS, as a condition to their willingness to enter into and perform their
obligations under the Merger Agreement and the Strategic Agreements, Henderson
and Janus have requested that the Janus Stockholder enter into this Agreement,
and the Janus Stockholder has agreed to do so in order to induce Henderson and
Janus to enter into, and in consideration of their entering into, the Merger
Agreement and the Strategic Agreements.

 

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

AGREEMENT TO VOTE; IRREVOCABLE PROXY

 

Section 1.1                                    Agreement to Vote.

 

(a)                                 During the Voting Period (as defined below),
except to the extent waived in writing by Henderson and Janus, each in its sole
and absolute discretion, at any meeting of the stockholders of Janus, however
called, or at any adjournment or postponement thereof, or in connection with any
written consent of the stockholders of Janus or in any other circumstances upon
which a vote, consent or other approval of all or some of the stockholders of
Janus is sought, the Janus Stockholder shall vote (or cause to be voted) all of
the Janus Stockholder’s Subject Shares:  (i) in favor of adoption of the Merger
Agreement and as may be otherwise reasonably necessary for the consummation of
the transactions contemplated by the Merger Agreement; (ii) in favor of any
adjournment or postponement recommended by Janus with respect to any stockholder
meeting with respect to the Merger Agreement and the Merger; and (iii) against
the following actions (other than the Merger and the transactions contemplated
by the Merger Agreement):  (A) any Janus Alternative Transaction or any other
proposal, action, agreement or transaction that would reasonably be expected to
materially impede or interfere with, delay, postpone or otherwise adversely
affect this Agreement or the timely consummation of the Transactions; and
(B) any change in the present dividend policy or capitalization of, including
the voting rights of any class of capital stock of, Janus or any amendment of
Janus’s certificate of incorporation or by-laws.  “Voting Period” means the
period from and including the date of this Agreement through and including the
earliest to occur of (A) the Effective Time or (B) the termination of the Merger
Agreement in accordance with its terms.

 

(b)                                 During the Voting Period, except to the
extent waived in writing by Henderson and Janus, each in its sole and absolute
discretion, at any meeting of the stockholders of Janus, however called, or at
any adjournment or postponement thereof or in any other circumstances upon which
a vote, consent or other approval of all or some of the stockholders of Janus is
sought, the Janus Stockholder shall, or shall cause the holder of record of its
Subject Shares on any applicable record date to, appear at such meeting or
otherwise cause its Subject Shares to be counted as present thereat for purposes
of establishing a quorum.

 

(c)                                  The Janus Stockholder hereby represents,
covenants and agrees that it: (i) has not entered into, and shall not enter
into, any agreement or understanding with any Person to vote or give
instructions with respect to any Subject Shares; and (ii) has not granted, and
shall not grant any proxy, consent or power of attorney with respect to any
Subject Shares, in each case in any manner inconsistent with the terms of this
Agreement.

 

(d)                                 THE JANUS STOCKHOLDER HEREBY IRREVOCABLY
GRANTS TO AND APPOINTS HENDERSON AND ANY DESIGNEE OF HENDERSON, AND EACH OF THEM
INDIVIDUALLY, SUCH JANUS STOCKHOLDER’S PROXY AND ATTORNEY-IN-FACT (WITH FULL
POWER OF SUBSTITUTION), FOR AND IN THE NAME, PLACE AND STEAD OF THE JANUS
STOCKHOLDER, TO REPRESENT, VOTE AND OTHERWISE ACT (BY VOTING AT ANY MEETING OF
STOCKHOLDERS OF JANUS, BY WRITTEN CONSENT IN LIEU THEREOF OR OTHERWISE) WITH
RESPECT TO THE SUBJECT SHARES OWNED OR HELD BY THE JANUS STOCKHOLDER REGARDING
THE MATTERS REFERRED TO IN SECTION 1.1(a) HEREOF DURING THE VOTING PERIOD, TO
THE SAME EXTENT AND WITH THE SAME EFFECT AS THE JANUS STOCKHOLDER COULD DO UNDER
APPLICABLE LAW, RULES AND REGULATIONS.  THE PROXY GRANTED PURSUANT TO THIS
SECTION 1.1(d) IS

 

2

--------------------------------------------------------------------------------


 

COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL TERMINATION OF THIS
AGREEMENT.  THE JANUS STOCKHOLDER WILL TAKE SUCH FURTHER ACTION AND WILL EXECUTE
SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS
PROXY.  THE JANUS STOCKHOLDER HEREBY REVOKES ANY AND ALL PREVIOUS PROXIES OR
POWERS OF ATTORNEY GRANTED WITH RESPECT TO ANY OF THE SUBJECT SHARES THAT
MAY HAVE HERETOFORE BEEN APPOINTED OR GRANTED WITH RESPECT TO THE MATTERS
REFERRED TO IN SECTION 1.1(a) HEREOF, AND NO SUBSEQUENT PROXY (WHETHER REVOCABLE
OR IRREVOCABLE) OR POWER OF ATTORNEY SHALL BE GIVEN BY SUCH JANUS STOCKHOLDER. 
HENDERSON MAY TERMINATE THIS PROXY WITH RESPECT TO THE JANUS STOCKHOLDER AT ANY
TIME AT ITS SOLE ELECTION BY WRITTEN NOTICE PROVIDED TO THE JANUS STOCKHOLDER. 
THE PROXY GRANTED BY THE JANUS STOCKHOLDER SHALL BE AUTOMATICALLY REVOKED UPON
TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE JANUS STOCKHOLDER

 

The Janus Stockholder hereby represents and warrants to Henderson and Janus as
follows:

 

Section 2.1                                    Authority.  The Janus Stockholder
has all necessary power and authority to execute and deliver this Agreement and
to consummate the transactions contemplated by this Agreement.  The execution
and delivery of this Agreement by the Janus Stockholder and the consummation of
the transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of the Janus Stockholder and, assuming the due
authorization, execution, and delivery of this Agreement by Henderson and Janus,
this Agreement constitutes a legal, valid, and binding obligation of the Janus
Stockholder, enforceable against the Janus Stockholder in accordance with its
terms.

 

Section 2.2                                    Ownership of Subject Shares;
Total Shares.  As of the date hereof, the Janus Stockholder is the record or
beneficial owner of, and has good title to, all of the Subject Shares, free and
clear of all claims, liens, encumbrances and security interests of any nature
whatsoever (including any restriction on the right to vote, tender or otherwise
transfer such Subject Shares), except as provided hereunder, pursuant to the
Investment Agreement or pursuant to any applicable restrictions on transfer
under the Securities Act.  As of the date hereof, the Janus Stockholder does not
own, beneficially or otherwise, any shares of Janus Common Stock or other
securities of Janus other than the Subject Shares.

 

Section 2.3                                    Power.  As of the date hereof,
the Janus Stockholder has sole and exclusive voting power and sole power to
issue instructions with respect to the matters set forth in this Agreement, sole
power of disposition with respect to dispositions contemplated by this
Agreement, and sole and exclusive power to agree to all of the matters set forth
in this Agreement, in each case with respect to all of the Janus Stockholder’s
Subject Shares, with no

 

3

--------------------------------------------------------------------------------


 

limitations, qualifications, or restrictions on such rights, subject only to
applicable securities laws and the terms of this Agreement.

 

Section 2.4                                    Consents and Approvals; No
Violation; No Litigation.  (i) Except as may be set forth in the Merger
Agreement (including filings as may be required under applicable securities
laws) and any filing required under Sections 13 or 16 under the Exchange Act, no
filing with, and no permit, authorization, consent, or approval of, any
Governmental Entity is necessary for the execution of this Agreement by the
Janus Stockholder and the consummation by the Janus Stockholder of the
transactions contemplated by this Agreement, and (ii) none of the execution and
delivery of this Agreement by the Janus Stockholder, the consummation by the
Janus Stockholder of the transactions contemplated by this Agreement or
compliance by the Janus Stockholder with any of the provisions of this Agreement
shall (A) conflict with or result in any breach of the organizational documents,
if applicable, of the Janus Stockholder, (B) result in a material violation or
material breach of, or constitute (with or without notice or lapse of time, or
both) a default (or give rise to any third party right of termination,
cancellation, amendment, or acceleration) under any of the terms, conditions, or
provisions of any note, bond, mortgage, indenture, license, Contract,
commitment, arrangement, understanding, agreement, or other instrument or
obligation of any kind by which the Janus Stockholder or any of its assets or
properties is bound, or (C) violate any order, writ, injunction, decree,
judgment, statute, rule, or regulation applicable to the Janus Stockholder,
except in each case under clauses (B) and (C), where the absence of filing or
authorization, conflict, violation, breach, or default would not prevent or
materially impair or materially adversely affect the ability of the Janus
Stockholder to perform the Janus Stockholder’s obligations hereunder on a timely
basis.  There is no suit, action, claim, investigation or proceeding pending or
threatened or, to the knowledge of the Janus Stockholder, contemplated against
or affecting the Janus Stockholder before or by any Governmental Entity that
would reasonably be expected to impair the ability of such Stockholder to
perform its obligations hereunder on a timely basis or to consummate the
transactions contemplated hereby on a timely basis.

 

Section 2.5                                    No Broker.  No broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions or the transactions contemplated hereby based upon arrangements
made by or on behalf of the Janus Stockholder (other than in respect of
arrangements for which the Janus Stockholder will be solely responsible).

 

ARTICLE III

 

COVENANTS OF THE JANUS STOCKHOLDER

 

The Janus Stockholder covenants and agrees as follows:

 

Section 3.1                                    Changes in Shares.  Except for
(x) a Permitted Voting Agreement Transfer (as defined below) and (y) a Transfer
pursuant to Section 4.1(a)(v) or Section 4.2(y) of the Investment Agreement, the
Janus Stockholder agrees with, and covenants to, Henderson and Janus not to:
(i) offer to Transfer, Transfer or consent to Transfer any of the Subject Shares
or beneficial ownership (including any voting interest) therein; (ii) tender any
or all of the Subject

 

4

--------------------------------------------------------------------------------


 

Shares into any exchange or tender offer commenced by any person other than
Henderson or any Affiliate of Henderson, (iii) enter into any Contract, option
or other agreement, arrangement or understanding (including any profit sharing
arrangement) with respect to any Transfer of any or all Subject Shares or any
interest therein; or (iii) request that Janus register the transfer (book-entry
or otherwise) of any certificate or uncertificated interest representing any or
all of the Janus Stockholder’s Subject Shares.  “Permitted Voting Agreement
Transfer” means a Transfer of the Subject Shares: (i) that is permitted under
Section 4.2(x) of the Investment Agreement and (ii) where such transferee has
agreed, as a condition to any such Transfer, in a written joinder agreement or
similar written instrument in favor of Henderson and Janus, to be bound by the
provisions hereof in respect of all of the Subject Shares to be so Transferred
(provided that in the event such transferee ceases to be an Affiliated
Transferee (as defined in the Investment Agreement) during the term hereof, such
Subject Shares shall be Transferred back to the Janus Stockholder pursuant to
Section 4.3(a) of the Investment Agreement and remain Subject Shares hereunder.

 

Section 3.2                                    Additional Securities.  In the
event the Janus Stockholder becomes the record or beneficial owner of (i) any
shares of Janus Common Stock or any other securities of Janus, (ii) any
securities which may be converted into or exchanged for such shares or other
securities or (iii) any securities issued in replacement of, or as a dividend or
distribution on, or otherwise in respect of, such shares or other securities
(collectively, “Additional Securities”), such Additional Shares will become
Subject Shares and the terms of this Agreement and the covenants applicable to
the Subject Shares hereunder shall apply to such Additional Securities as though
owned by the Janus Stockholder on the date of this Agreement.

 

Section 3.3                                    Stockholder Capacity.  The Janus
Stockholder is entering into this Agreement solely in its capacity as the record
or beneficial owner of its Subject Shares.  Nothing contained in this Agreement
shall limit the rights and obligations of the Janus Stockholder, any of its
affiliates, Representatives or any employee of any of its affiliates in his or
her capacity as a director or officer of Janus, and the agreements set forth
herein shall in no way restrict any director of Janus in the exercise of his or
her fiduciary duties as a director of Janus in his or her capacity as such,
including participating on behalf of, and in his or her capacity as a director
or officer of, Janus in any discussions or negotiations with Henderson or any
party making a Janus Alternative Transaction in accordance with the Merger
Agreement.  The Janus Stockholder shall have no liability to Henderson or any of
their respective Affiliates under this Agreement as a result of any action or
inaction by any employee of the Janus Stockholder acting in his capacity as a
director of Janus, so long as such employee of the Janus Stockholder, when
acting in his capacity as a director or officer of Janus, complies with the
Merger Agreement, the Investment Agreement and the terms of this Agreement.

 

Section 3.4                                    Documentation and Information. 
The Janus Stockholder (i) consents to and authorizes the publication and
disclosure by Henderson and Janus and their respective affiliates of its
identity and holding of such Janus Stockholder’s Subject Shares and the nature
of its commitments and obligations under this Agreement (including the public
disclosure of this Agreement) in any announcement or disclosure required by the
SEC or other Governmental Entity, or any other disclosure document in connection
with the Merger or any of the other transactions contemplated by the Merger
Agreement or this Agreement, and (ii) agrees

 

5

--------------------------------------------------------------------------------


 

promptly to give to Henderson or Janus (as applicable) any information it may
reasonably require for the preparation of any such disclosure documents.  The
Janus Stockholder agrees to promptly notify Henderson or Janus (as applicable)
of any required corrections with respect to any written information supplied by
it for use in any such disclosure document, if and to the extent that any shall
have become false or misleading in any material respect.

 

ARTICLE IV

 

TERMINATION

 

Section 4.1                                    Termination.  This Agreement and
the covenants and agreements set forth in this Agreement shall automatically
terminate (without any further action of the parties) upon expiration of the
Voting Period. In the event of termination of this Agreement pursuant to this
Section 4.1, this Agreement shall become void and of no effect with no liability
on the part of any party; provided, however, no such termination shall relieve
any party from liability for any breach hereof prior to such termination.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1                                    Governing Law; Jurisdiction;
Waiver of Jury Trial.

 

(a)                                 This Agreement and all actions, proceedings
or counterclaims (whether based on contract, tort or otherwise) arising out of
or relating to this Agreement or the transactions contemplated by this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware (without giving effect to choice of law principles thereof).

 

(b)                                 Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of the Delaware Court of Chancery and
any state appellate court therefrom within the State of Delaware (unless the
Delaware Court of Chancery shall decline to accept jurisdiction over a
particular matter, in which case, of any Delaware state or federal court within
the State of Delaware), in the event any dispute arises out of this Agreement or
any of the transactions contemplated by this Agreement, (b) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court and (c) except as set forth below, agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the Delaware
state or federal courts within the State of Delaware, as described above.  Each
of Henderson, Janus and the Janus Stockholder irrevocably consents to the
service of process out of any of the aforementioned courts in any such action,
suit or proceeding by the mailing of copies thereof by registered mail, postage
prepaid, to such party at its address specified pursuant to Section 5.5 and
Schedule I, such service of process to be effective upon acknowledgment of
receipt of such registered mail.

 

6

--------------------------------------------------------------------------------


 

(c)                                  EACH OF HENDERSON, JANUS AND THE JANUS
STOCKHOLDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

Section 5.2                                    Specific Performance.  The Janus
Stockholder acknowledges and agrees that (a) the covenants, obligations and
agreements of the Janus Stockholder contained in this Agreement relate to
special, unique and extraordinary matters, (b) Henderson and Janus are and will
be relying on such covenants, obligations and agreements in connection with
entering into the Merger Agreement and the performance of Henderson’s and
Janus’s obligations thereunder, and (c) a violation of any of the covenants,
obligations or agreements of the Janus Stockholder contained in this Agreement
will cause Henderson and Janus irreparable injury for which adequate remedies
are not available at law. Therefore, the Janus Stockholder agrees that Henderson
and Janus shall be entitled to an injunction, restraining order or the other
equitable relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain the Janus
Stockholder, as the case may be, from committing any violation of such
covenants, obligations or agreements and to specifically enforce the terms of
this Agreement. These injunctive remedies are cumulative and in addition to any
other rights and remedies Henderson or Janus may have under applicable Law.

 

Section 5.3                                    Assignment; No Third Party
Beneficiaries. This Agreement shall not be assignable or otherwise transferable
by a party without the prior consent of the other parties, and any attempt to so
assign or otherwise transfer this Agreement without such consent shall be void
and of no effect; provided, however, that Henderson may, in its sole discretion,
assign or transfer all or any of its rights, interests and obligations under
this Agreement to any affiliate of Henderson, but no such assignment shall
relieve Henderson from its obligations under this Agreement. This Agreement
shall be binding upon the respective heirs, successors, legal representatives
and permitted assigns of the parties hereto. Nothing in this Agreement shall be
construed as giving any person, other than the parties hereto and their heirs,
successors, legal representatives and permitted assigns, any right, remedy or
claim under or in respect of this Agreement or any provision hereof.

 

Section 5.4                                    Amendments, Waivers, etc. 
Neither this Agreement nor any term hereof may be amended other than by an
instrument in writing signed by Henderson, Janus and the Janus Stockholder. No
provision of this Agreement may be waived, discharged or terminated other than
by an instrument in writing signed by the party against whom the enforcement of
such waiver, discharge or termination is sought.

 

Section 5.5                                    Notices. All notices and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally or by facsimile (upon confirmation of receipt) on the first
Business Day following the date of dispatch if delivered by a recognized next
day courier service, or on the third Business Day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid, to the parties at the following addresses:

 

7

--------------------------------------------------------------------------------


 

If to the Janus Stockholder, to:

 

Dai-ichi Life Holdings, Inc.
13-1, Yurakucho 1-chome, Chiyoda-ku, Tokyo 100-8411, Japan
Attn:                    Chief of Asset Management Business Unit
Fax:                       +81 (3) 5221-3971

 

with a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York  10017
Attn:                    George R. Bason, Jr.
                                                Michael Davis
Fax:                       +1 (212) 701-5800

 

If to Henderson, to:

 

Henderson Group plc
201 Bishopsgate
London
EC2M 3AE

United Kingdom
Attention:  General Counsel
Facsimile:  +44 (0)20 7818 1819

 

with a copy (which shall not constitute notice) to:

 

Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue
New York, NY  10022
United States of America

Attention:  Peter D. Lyons, Esq.
Email:  peter.lyons@freshfields.com
Attention:  Matthew F. Herman, Esq.
Email: matthew.herman@freshfields.com
Facsimile: +1 (212) 277 4001

 

Freshfields Bruckhaus Deringer LLP
65 Fleet Street
London EC4Y 1HS
United Kingdom
Attention:  Simon Marchant
Email:  simon.marchant@freshfields.com
Attention:  Oliver Lazenby

 

8

--------------------------------------------------------------------------------


 

Email:  oliver.lazenby@freshfields.com
Facsimile: +44 20 7832 7001

 

If to Janus, to:

 

Janus Capital Group Inc.
151 Detroit Street
Denver, CO  80206
Attention: David W. Grawemeyer, Esq.
Email:  david.grawemeyer@janus.com
Facsimile:  +1 (303) 639 6662

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
United States of America
Attention:  Ralph Arditi, Esq.
Email:  ralph.arditi@skadden.com
Attention:  David C. Hepp, Esq.
Email:  david.hepp@skadden.com
Facsimile:  +1 (917) 777 3860

 

Skadden, Arps, Slate, Meagher & Flom (UK) LLP
Canary Wharf Group
40 Bank Street
London E14 5DS
United Kingdom
Attention:  Michael E. Hatchard
Email:  michael.hatchard@skadden.com
Facsimile:  +44 20 7519 7070

 

or such other address, facsimile number or email address as such party may
hereafter specify by notice to the other parties hereto.

 

Section 5.6                                    Remedies.  No failure or delay by
any party in exercising any right, power or privilege under this Agreement shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies provided herein shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

Section 5.7                                    Severability.  If any term or
provision of this Agreement is held to be invalid, illegal, incapable of being
enforced by any rule of law, or public policy, or unenforceable for any reason,
it shall be adjusted rather than voided, if possible, in order to achieve the
intent of the parties hereto to the maximum extent possible.  In any event, the

 

9

--------------------------------------------------------------------------------


 

invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision, in any other jurisdiction.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the terms of this
Agreement remain as originally contemplated to the fullest extent possible.

 

Section 5.8                                    Entire Agreement.  This Agreement
constitutes the entire agreement among the parties with respect to the subject
matter of this Agreement and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter of this Agreement.

 

Section 5.9                                    Further Assurances; Ownership. 
From time to time at the request of Henderson or Janus, and without further
consideration, the Janus Stockholder shall execute and deliver or cause to be
executed and delivered such additional documents and instruments and take all
such further action as may be reasonably necessary or desirable to effect the
matters contemplated by this Agreement.  Nothing contained in this Agreement
shall be deemed to vest in Henderson or Janus any direct or indirect ownership
or incidence of ownership of or with respect to any Subject Shares.  All rights,
ownership and economic benefits of and relating to the Subject Shares shall
remain vested in and belong to the respective Janus Stockholder, and neither
Henderson nor Janus shall have any authority to direct the Janus Stockholder in
the voting or disposition of any of the Subject Shares, except as otherwise
provided herein.

 

Section 5.10                             Public Announcements.  To the extent
legally permissible, the Janus Stockholder shall provide prior notice to and
consult with Henderson and Janus before issuing any press release or making any
other public statement with respect to the transactions contemplated by this
Agreement and the Merger Agreement.

 

Section 5.11                             Counterparts.  This Agreement may be
executed in two or more counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 5.12                             Fees and Expenses.  Each party hereto
shall pay its own fees and expenses (including those of its counsel and other
advisors) incurred in connection with this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

HENDERSON GROUP PLC

 

 

 

 

 

By:

/s/Andrew Formica

 

 

Name:

Andrew Formica

 

 

Title:

Chief Executive

 

[Signature Page to Voting and Support Agreement]

 

--------------------------------------------------------------------------------


 

 

JANUS CAPITAL GROUP INC.

 

 

 

 

 

By:

/s/Richard M. Weil

 

 

Name:

Richard M. Weil

 

 

Title:

Chief Executive Officer

 

[Signature Page to Voting and Support Agreement]

 

--------------------------------------------------------------------------------


 

 

DAI-ICHI LIFE HOLDINGS, INC.

 

 

 

 

 

By:

/s/Tatsusaburo Yamamoto

 

 

Name:

Tatsusaburo Yamamoto

 

 

Title:

Executive Officer

 

[Signature Page to Voting and Support Agreement]

 

--------------------------------------------------------------------------------